Appellant, as delivering carrier of an interstate shipment, sued to recover an amount due as an undercharge on a shipment of freight.
It is true that the federal statutes control in litigation of this kind. But as said in Sou. Ry. Co. v. Harrison, 119 Ala. 539,24 So. 552, 43 L.R.A. 385, 72 Am. St. Rep. 936:
"Unless the national law has been constructed by the Supreme Court of the United States, the courts of the various states will follow their own judgment in determining its effect on the contract."
We have been cited to no case, and know of none, decided by the Supreme Court of the United States, where the question raised by this appeal has been passed upon.
It seems clearly to be the law of this state that where one is known to be acting in a representative capacity in contracting with another, such an one may not be held individually liable upon the contract. Cornelius v. Cent. of Ga. R. R., 13 Ala. App. 533, 69 So. 331; Creighton v. Air Nitrates Corp., 208 Ala. 330, 94 So. 356.
We do not think appellee can be said to be the consignee of the shipment here in question. He was merely the agent of the consignor, and his capacity was made known to appellant.
It is our opinion that the trial court properly gave the general affirmative charge in favor of appellee, and, of course, correctly refused to give a like charge in favor of appellant. Cornelius v. Cent. of Ga. R. R., 13 Ala. App. 533,69 So. 331; Central of Ga. Ry. Co. v. So. Ferro Concrete Co.,193 Ala. 108, 68 So. 981, Ann. Cas. 1916E, 376.
Rather than finding a decision of the Supreme Court of the United States that precludes this holding it would seem that, indirectly at least, the opinion of that court in the case of L.  N. R. R. Co. v. Central Iron  Coal Co., 265 U.S. 59,44 S.Ct. 441, 68 L.Ed. 900, is an authority in favor of it.
The judgment is affirmed.
Affirmed.